

	

		II 

		109th CONGRESS

		1st Session

		S. 676

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Stevens (for

			 himself, Mr. Frist,

			 Mr. Specter, Mr. Alexander, Mr.

			 DeWine, Mrs. Clinton, and

			 Mrs. Hutchison) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for Project GRAD programs, and

		  for other purposes. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Graduation Really Achieves Dreams Act or the GRAD

			 Act.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				The national secondary school

			 graduation rate is only 70 percent. For the class of 2001, the national

			 graduation rate was only 51 percent for African-American students and 52

			 percent for Latino students.

			

				(2)

				In our Nation’s high poverty

			 urban districts, as few as 1/3 of students graduate from

			 secondary school. In these places, completion rates among certain disadvantaged

			 groups of students are often lower still.

			

				(3)

				In rural areas, where

			 1/3 of American students attend school, only 58.8 percent

			 of students attend institutions of higher education, compared with 68.2 percent

			 of American students from urban and suburban areas.

			

				(4)

				Each school day,

			 approximately 3,000 secondary school students drop out of school.

			

				(5)

				Alaska Natives have a

			 substantially higher dropout rate than all other students in Alaska as a group.

			 The dropout rate is 8.8 percent for Alaska Natives compared to 4.7 percent for

			 the 2001–2002 school year for other students in Alaska.

			

				(6)

				The 6,000,000 secondary

			 students who make up the lowest 25 percent in terms of achievement scores are

			 3.5 times more likely to drop out of secondary school than students in the next

			 highest quarter of academic achievement, and are 20 times more likely to drop

			 out than high achieving students.

			

				(7)

				Approximately 25 percent of

			 secondary school students are reading at below basic levels. The problem is

			 even more severe for poor students of color. The average minority or low-income

			 9th grader performs at only the 5th or 6th grade level in reading.

			

				(8)

				During the 2002–2003 school

			 year Alaska Benchmark Examinations, significantly lower percentages of Alaska

			 Natives were proficient in reading, writing, and mathematics at each of the 3

			 tested grade levels when compared to all other students. These achievement gaps

			 persist into secondary school, where significantly lower percentages of Alaska

			 Natives were proficient in the subjects tested on the Alaska High School

			 Graduation Qualifying Examination in all grade levels where that test was

			 administered in 2002–2003 school year.

			

				(9)

				Achievement gaps persist

			 across racial and socioeconomic lines in rural schools. There are 2,500,000

			 poor children in rural areas and the child poverty rate in some rural areas is

			 2 to 3 times the national average.

			

				(10)

				Recruiting and retaining good

			 teachers is an enormous challenge in rural areas. The average salary in rural

			 districts is 13.4 percent lower than in nonrural areas, and teachers often

			 teach more than 1 subject, teach in poor working conditions, live far from

			 colleges, have little access to training, and face geographic and social

			 isolation.

			

				(11)

				Low graduation rates and

			 college attendance rates are evidence that, in the earlier grades, schools are

			 not meeting the fundamental achievement needs of low-income, minority, and

			 rural students.

			

				(12)

				Even those students who do

			 graduate from secondary schools and go on to college are struggling because

			 they lack the basic skills to succeed. Approximately 40 percent of all 4-year

			 college students take a remedial course and 63 percent of all community college

			 students are assigned to at least 1 remedial course.

			

				(13)

				A small percentage of

			 low-income students who manage to enter college are able to complete a degree.

			 Of students from families in the bottom 20 percent in terms of income who enter

			 college, only 27 percent go on to complete a 2- or 4-year college degree within

			 8 years.

			

				(14)

				Graduation rates impact early

			 drop-out rates in the military. The attrition rates in the military of both

			 individuals who are not secondary school graduates and GED recipients are 8

			 percentage points higher than the attrition rate of secondary school graduates.

			 As a result, the Armed Forces no longer accept secondary school dropouts and

			 put less value on alternative certificates.

			

				(15)

				Students who fail to graduate

			 from secondary school are more likely to engage in criminal activity than

			 students who graduate. A 1-percent increase in secondary school graduation

			 rates would save approximately $1,400,000,000 in costs associated with

			 incarceration, or about $2,100 for each male secondary school graduate.

			

				(16)

				In today’s workplace, nearly

			 8 in 10 adults with baccalaureate degrees are employed, but for those who

			 completed secondary school only, the number falls to about 6 in 10. And for

			 students who dropped out of secondary school, the number drops further to 4 in

			 10.

			

				(17)

				Employment projections

			 indicate that jobs requiring only a secondary school degree will grow by just 9

			 percent by the year 2008, while those jobs requiring a bachelor’s degree will

			 grow by 25 percent and those jobs requiring an associate’s degree will grow by

			 31 percent.

			

				(18)

				Personalization of the school

			 environment has been proven to increase success rates for low-performing

			 secondary school students. Nearly 50 percent of middle school youth and 40

			 percent of secondary school youth report feelings of disengagement from school.

			 Rates are even higher for teens and minorities in urban schools. These feelings

			 result in failure to work hard, to seek assistance, or to take appropriate

			 courses.

			

				(19)

				Effective research-based

			 education programs that improve secondary school graduation rates are

			 comprehensive in nature and include interventions that begin in kindergarten or

			 earlier and span all the grades through grade 12.

			

			3.

			Definitions

			In this Act:

			

				(1)

				At-risk

				The term at-risk

			 has the same meaning given such term in section 1432 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6472).

			

				(2)

				Feeder pattern

				The term feeder

			 pattern means a secondary school and the elementary schools and middle

			 schools that channel students into that secondary school.

			

				(3)

				Elementary school; secondary school

				The terms elementary

			 school and secondary school have the meanings given such

			 terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 7801).

			

				(4)

				Secretary

				The term

			 Secretary means the Secretary of Education.

			

			4.

			Project grad

			

				(a)

				Purposes

				The purposes of this Act

			 are—

				

					(1)

					to provide support and

			 assistance to programs implementing integrated education reform services in

			 order to improve secondary school graduation, college attendance, and college

			 completion rates for at-risk students; and

				

					(2)

					to promote the establishment

			 of new programs to implement such integrated education reform services.

				

				(b)

				Grant authorized

				The Secretary is authorized

			 to award a grant to Project GRAD USA (referred to in this Act as the

			 grantee), a nonprofit educational organization that has as its

			 primary purpose the improvement of secondary school graduation, college

			 attendance, and college completion rates for at-risk students, to implement and

			 sustain the integrated education reform services described in subsection (d)(3)

			 at existing Project GRAD program sites and to promote the expansion of Project

			 GRAD programs to new sites.

			

				(c)

				Requirements of grant agreement

				The Secretary shall enter

			 into an agreement with the grantee that requires that the grantee shall—

				

					(1)

					enter into subcontracts with

			 nonprofit educational organizations that serve a substantial number or

			 percentage of at-risk students (referred to in this Act as

			 subcontractors), under which the subcontractors agree to

			 implement the programs described in subsection (d) and provide matching funds

			 for such programs;

				

					(2)

					directly carry out—

					

						(A)

						activities to implement and

			 sustain the reading, mathematics, classroom management, social service, and

			 college access programs described in subsection (d)(3);

					

						(B)

						activities to build the

			 organizational and management capacity of the subcontractors to effectively

			 implement and sustain the programs;

					

						(C)

						activities for the purpose of

			 improving and expanding the programs, including activities to further

			 articulate a program for 1 or more grade levels and across grade levels, to

			 tailor a program for a particular target audience, and to provide tighter

			 integration across programs;

					

						(D)

						activities for the purpose of

			 implementing new Project GRAD program sites;

					

						(E)

						activities for the purpose of

			 promoting greater public awareness of integrated education reform services to

			 improve secondary school graduation, college attendance, and college completion

			 rates for at-risk students; and

					

						(F)

						other activities directly

			 related to improving secondary school graduation, college attendance, and

			 college completion rates for at-risk students; and

					

					(3)

					use grant funds available

			 under this Act to pay—

					

						(A)

						to subcontractors the amount

			 determined under subsection (f); and

					

						(B)

						the costs associated with

			 carrying out the activities described in paragraph (2).

					

				(d)

				Supported programs

				

					(1)

					Designation

					The subcontractor programs

			 referred to in subsection (c)(1) shall be known as Project GRAD

			 programs.

				

					(2)

					Feeder patterns

					Each subcontractor shall

			 implement a Project GRAD program and shall, with the agreement of the

			 grantee—

					

						(A)

						identify or establish not

			 less than 1 feeder pattern of public schools; and

					

						(B)

						provide the integrated

			 educational reform services described in paragraph (3) at the identified feeder

			 pattern or feeder patterns.

					

					(3)

					Integrated education reform services

					The services provided through

			 a Project GRAD program shall include—

					

						(A)

						research-based programs in

			 reading, mathematics, and classroom management;

					

						(B)

						campus-based social services

			 programs, including a systematic approach to increase family and community

			 involvement in the schools served by the Project GRAD program;

					

						(C)

						a college access program that

			 includes—

						

							(i)

							providing college

			 scholarships for students who meet established criteria;

						

							(ii)

							proven approaches for

			 increasing student and family college awareness; and

						

							(iii)

							assistance for such students

			 in applying for higher education financial aid; and

						

						(D)

						such other services

			 identified by the grantee as necessary to increase secondary school graduation,

			 college attendance, and college completion rates.

					

				(e)

				Grantee use of funds

				Of the funds made available

			 under this Act, not more than 8 percent, or $4,000,000, whichever is less,

			 shall be used by the grantee to pay for administration of the grant, with the

			 remainder of funds to be used for the purposes described in subsection (c) (1)

			 and (2).

			

				(f)

				Grantee contribution and matching requirement

				

					(1)

					In general

					The grantee shall provide to

			 each subcontractor an average of $200 for each pupil served by the

			 subcontractor in the Project GRAD program, adjusted to take into

			 consideration—

					

						(A)

						the resources available in

			 the area where the subcontractor will implement the Project GRAD program;

			 and

					

						(B)

						the need for Project GRAD

			 programs in such area to improve student outcomes, including reading and

			 mathematics achievement and, where applicable, secondary school graduation,

			 college attendance, and college completion rates.

					

					(2)

					Matching requirement

					Each subcontractor shall

			 provide funds for the Project GRAD program in an amount that is equal to the

			 amount received by the subcontractor from the grantee. Such matching funds may

			 be provided in cash or in kind, fairly evaluated.

				

					(3)

					Waiver authority

					The grantee may waive, in

			 whole or in part, the requirement of paragraph (2) for a subcontractor, if the

			 subcontractor—

					

						(A)

						demonstrates that the

			 subcontractor would not otherwise be able to participate in the program;

			 and

					

						(B)

						enters into an agreement with

			 the grantee with respect to the amount to which the waiver will apply.

					

					(4)

					Decrease in grantee share

					Based on the funds or

			 resources available to a subcontractor, the grantee may elect to provide the

			 subcontractor with an amount that is less than the amount determined under

			 paragraph (1).

				

				(g)

				Evaluation

				

					(1)

					Evaluation by the secretary

					The Secretary shall select an

			 independent entity to evaluate, every 3 years, the performance of students who

			 participate in a Project GRAD program under this Act. The evaluation

			 shall—

					

						(A)

						be conducted using the

			 strongest possible research design for determining the effectiveness of the

			 Project GRAD programs funded under this Act; and

					

						(B)

						compare reading and

			 mathematics achievement and, where applicable, the secondary school graduation,

			 college attendance, and college completion rates of students who participate in

			 a Project GRAD program funded under this Act with those indicators for students

			 of similar backgrounds who do not participate in such programs.

					

					(2)

					Evaluation by grantee and subcontractors

					

						(A)

						In general

						The grantee shall require

			 each subcontractor to prepare an in-depth report of the results and the use of

			 funds of each Project GRAD program funded under this Act that includes—

						

							(i)

							data on the reading and

			 mathematics achievement of students involved in the Project GRAD

			 program;

						

							(ii)

							statistics on secondary

			 school graduation, college attendance, and college completion rates; and

						

							(iii)

							such financial reporting as

			 required by the Secretary to review the effectiveness and efficiency of the

			 program.

						

						(B)

						Form of report

						The report shall be in a form

			 and include such content as shall be determined by the grantee, in consultation

			 with the Secretary or the entity selected by the Secretary to evaluate the

			 Project GRAD programs in accordance with paragraph (1).

					

					(3)

					Availability of evaluations

					Copies of any evaluation or

			 report prepared under this subsection shall be made available to—

					

						(A)

						the Secretary;

					

						(B)

						the chairperson and ranking

			 member of the Committee on Health, Education, Labor, and Pensions of the

			 Senate; and

					

						(C)

						the chairperson and ranking

			 member of the Committee on Education and the Workforce of the House of

			 Representatives.

					

			5.

			Authorization of appropriations

			There are authorized to be

			 appropriated to carry out this Act $27,000,000 for fiscal year 2006, and such

			 sums as may be necessary for each of the 5 succeeding fiscal years.

		

